In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-18-00426-CV


                IN THE INTEREST OF D.L.R., JR., D.R, AND M.R., CHILDREN

                             On Appeal from the 242nd District Court
                                      Swisher County, Texas
                 Trial Court No. B-11105-07-06, Honorable Kregg Hukill, Presiding

                                              May 8, 2019

                                  MEMORANDUM OPINION
                         Before CAMPBELL and PIRTLE and PARKER, JJ.


       Appellant R.H., proceeding pro se, filed a notice of appeal from the trial court’s

order of termination.1 The clerk’s record was due on March 11, 2019. That day, the

district clerk notified the court that R.H. had not paid or made arrangements to pay for the

clerk’s record. See TEX. R. APP. P. 35.3(a)(2). By letter of March 14, we directed R.H. to

make acceptable payment arrangements for the clerk’s record by March 25. Failure to

do so, we admonished, would subject the appeal to dismissal for want of prosecution.

See TEX. R. APP. P. 37.3(b).




       1   The underlying suit was not brought by a governmental entity.
       To date, R.H. has not made payment arrangements for the clerk’s record or made

any response to this court’s letter. Accordingly, the appeal is dismissed for want of

prosecution and R.H.’s failure to comply with a requirement of the appellate rules and an

order of the court. TEX. R. APP. P. 37.3(b); 42.3(b), (c).


                                                         Per Curiam




                                              2